Citation Nr: 1201551	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  06-35 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a stomach disorder, variously diagnosed as pancreatitis and autoimmune pancreatitis.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and M.S.


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1986 to December 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which denied service connection for the above-referenced claim. 

In March 2009, the Veteran testified at a video conference hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.

As a final preliminary matter, the Board notes that the Veteran's claim was previously before the Board in June 2009 and was remanded for further development.  The RO completed the requested action identified in the June 2009 remand and, thus, the Board can proceed to a decision on the merits.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999). 


FINDING OF FACT

The evidence of record shows that the Veteran has a stomach disorder, variously diagnosed as pancreatitis and autoimmune pancreatitis, which is casually related to his period of active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a stomach disorder, variously diagnosed as pancreatitis and autoimmune pancreatitis, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, all the evidence in the Veteran's claims file has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but only such evidence as is relevant must be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  The Veteran must not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The Veteran has alleged that he currently has a stomach disorder which first began during his active service.  

In the instant case there is evidence of a current disability as various VA and private treatment records show that the Veteran suffers from a stomach disorder, which has been variously diagnosed as pancreatitis and autoimmune pancreatitis.  

There is also evidence of in-service complaints of stomach issues, although no diagnosis was made.  Specifically, service treatment records show that the Veteran was seen in September 1989 with complaints of stomach pain for preceding two days.  Additionally, at the Veteran's discharge examination it was noted that the Veteran had muscle cramps after exertion only.  

Thus, this case turns on whether the Veteran's current stomach disorder is casually related to his service.  After a thorough review of the evidence and after resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a stomach disorder is warranted.

In support of the Veteran's contention that his current stomach disorder is related to service are two written statements from private doctors.  

A May 2010 written statement from Dr. M.L. from the Mayo Clinic indicates that the Veteran was seen in the pancreas clinic from June to October in 2008 for chronic abdominal pain.  His outside records were reviewed, and he had had an endoscopic ultrasound at the University of Florida, showing four out of nine  Cambridge criteria for pancreatitis.  This is considered borderline for the diagnosis.  He had several computed tomography (CT) scans with pancreas stool at Mayo, all showing enlargement of the pancreas parachyma with normal ductal system, suggestive of autoimmune pancreatitis.  A course of prednisone was tried for possible autoimmune pancreatitis, and his symptoms improved.  The doctor stated that at this time, based on his knowledge of his condition in 2008, his studies are suggestive of autoimmune pancreatitis, but not definitive, as is frequently the case with diagnosing chronic pancreatitis of all causes.  He opined that it is possible that the Veteran started having pancreas pain while he was in the service.  However, one would expect more obvious disease this many years after the service if it is the same disease process that has now had 20 years to evolve.  He concluded that it was at least as likely as not that his current symptoms were related to his symptoms in service, but it remained somewhat unclear if this truly represented pancreatic disease.  

A November 2011 written statement from the Veteran's private gastroenterologist indicates that after reviewing the Veteran's military records, Supplemental Statement of the Case, and being familiar with the Veteran's medical history, he disagreed with the VA examiner.  The private gastroenterologist opined that it was at least as likely as not that that the current "stomach disorder" was incurred during active service.  

The Veteran was examined by the VA in August 2009 and again in December 2010.  However, both opinions are of limited probative value.  The August 2009 VA examiner opined that it was at least as likely as not that the Veteran's pancreatitis (claimed as stomach condition) was attributable to his active  service.  The examiner indicated that his opinion was based on a review of the claims file, medical records, and the Veteran's subjective history.  In December 2009, this same examiner provided an addendum opinion (at the request of the RO) which stated that after a review of the Veteran's claims file it was his opinion that the Veteran's pancreatitis was less likely as not related to his symptoms in-service.  

For purposes of determining whether the Veteran's current stomach condition is related to his active service, the Board finds the opinions of the August and December 2009 VA examiner to be of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  In his August 2009 opinion the VA examiner indicated that he had reviewed the Veteran's claims file, his medical records, and had considered the Veteran's lay statements, in reaching his conclusion that the Veteran's current stomach condition was at least as likely as not related to his in-service stomach complaints.  Then, in December 2009, the examiner gave the exact opposite opinion and provided no rationale for why he had changed his opinion other than noting that he had reviewed the Veteran's claims file (which he had stated he had done in August 2009).  Therefore, these opinions are of little probative value.  

The Veteran underwent another VA examination in December 2010.  At the examination, the Veteran reported that on his exit interview in 1993 he discussed transient stomach difficulties with the physician.  The Veteran stated that once he left service he had intermittent stomach difficulties.  He reported that he began seeing private doctors in 1994 as soon as he got out of service, had multiple studies and was told he had ulcers.  He was taking prevacid with no relief.  The Veteran's wife, who is a nurse, encouraged him to see a different doctor because he was taking too much prevacid.  The Veteran was seen by a gastro-intestinal doctor in 2000 and was diagnosed with pancreatitis.  The Veteran stated that he had been evaluated by many different physicians and had some state that he had pancreatitis.  The Veteran reported also being seen by the Mayo Clinic and given the diagnosis of autoimmune pancreasitits.  

The VA examiner opined that he could not resolve the issue of whether the Veteran's pancreatitis was related to his active service without resort to mere speculation because there was no record of diagnosis with pancreatitis during  service.  The Board notes that relying on the VA examiners' hesitance to offer a definitive opinion "without resort to speculation" is disfavored by the courts, see Jones v. Shinseki, 23 Vet. App. 382, 390 (2009), and such an opinion by itself provides neither positive nor negative support for the claim.  Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009).  Thus, this opinion is of no probative value as to the question of nexus between the claimed condition and the Veteran's service.  

The two most probative opinions of record support the Veteran's contention that his current stomach condition is casually related his active service, therefore, viewing the evidence objectively, the Board finds that the evidence taken as a whole warrants service connection. 

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Thus, service connection for a stomach condition is granted. 


ORDER

Service connection for a stomach disorder, variously diagnosed as pancreatitis and autoimmune pancreatitis, is granted.  


____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


